KRUEGER, Judge.
This is an appeal from an order of the county judge of Brown County remanding relator to the custody of the sheriff of said county.
The record shows that the relator was charged by complaint and information in the county court of Brown County with the offense of “transporting liquor, to-wit: beer containing alcohol in excess of one-half of one per centum by volume, after an election had been held by the qualified voters of said county in accordance with law, to determine whether or not the sale of intoxicating liquors should be prohibited in said county, and such election had resulted in favor of prohibiting the sale of intoxicating liquors in said county, and the commissioners’ court of *593said county had duly made, passed and entered an order declaring the result of said election and prohibiting the sale of intoxicating liquors in said county as required by law, which said order has been published for the length of time and in the manner required by law; said election having been theretofore held on the 15th day of September, A. D., 1906, which prohibition has never been repealed by the qualified voters of Brown County.” The information charged an offense under Sec. 4 of Art. I of Chapter 467, General and Special Laws, Forty-fourth Legislature — Second Called Session, 1925, approved November 15, 1935.
On the 22nd day of July, 1936,' appellant was tried and convicted for transporting and possessing beer, in prohibition territory, and his punishment was assessed at confinement in the county jail for a period of thirty days and a fine of $500.00. After the court had adjourned for the term and the judgment had become final, the clerk of the said court issued a capias pro fine and placed it into the hands of the sheriff, who by virtue of said writ took relator into custody. Whereupon relator immediately applied to the Hon. A. E. Nabors, judge of the county court of Brown County, for a writ of habeas corpus and prayed that upon a hearing thereof he be discharged. Upon a hearing the court remanded relator to the custody of the sheriff of Brown County from which order he has appealed to this court. It is obvious from the record that the court had jurisdiction of the person and subject matter. Hence the judgment is not void even though there may be some irregularities in the procedure. It is true that under Sec. 18 of Article II, Chapter 467, General and Special Laws, Forty-fourth Legislature — Second Called Session, 1935, the transportation of beer from any place in this state where the sale, manufacture and distribution thereof is authorized by law to any other place within this state where the same may be lawfully sold and distributed, even though in the course of such transportation the route over which the same is being transported may traverse local option territory in which the manufacture, sale and distribution of beer is prohibited is not unlawful, provided such shipment be accompanied by a written statement furnished and signed by the shipper showing the name and address of the consignor and consignee. This, however, is an exception and because the exception is not negatived in the information relator contends that the conviction is void and the judgment is a nullity, and, therefore, he has a legal right to resort to the writ of habeas corpus for relief. We cannot agree with him *594as this matter has been expressly determined adversely to his contention in the cases of Ex parte Matthews, 96 Texas Crim. Rep., 497; Ex parte Garcia, 90 Texas Crim. Rep., 287, and cases there cited. See also Ex parte Beverly, 34 Texas Crim. Rep., 644; Ex parte Cox, 53 Texas Crim. Rep., 240; Ex parte Boland, 11 Texas Crim. Rep., 159.
Having reached the conclusion that the judgment of conviction is not void, it is, therefore, ordered that the order of the county judge of Brown County remanding relator to the custody of the sheriff of said county be, and the same is, in all things affirmed.

Affirmed.

The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.